                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

HARRY SCHMIDT,

                      Plaintiff,
v.                                                   Case No. 19-CV-1826-JPS

NANCY BOWENS,
                                                                     ORDER
                      Defendant.


         Plaintiff Harry Schmidt, an inmate confined at the Oshkosh

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that the defendant violated his rights. This order resolves Plaintiff’s

motion for leave to proceed without prepaying the filing fee and screens his

complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On January 24, 2020, the Court ordered Plaintiff to pay an initial

partial filing fee of $3.38 from his release account. (Docket #12). Plaintiff

paid that fee on February 3, 2020. The Court will grant Plaintiff’s motion for

leave to proceed without prepaying the filing fee. (Docket #2). He must pay




     Case 2:19-cv-01826-JPS Filed 10/02/20 Page 1 of 8 Document 17
the remainder of the filing fee over time in the manner explained at the end

of this order.

2.       SCREENING THE COMPLAINT

         2.1     Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

         To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right


                               Page 2 of 8
     Case 2:19-cv-01826-JPS Filed 10/02/20 Page 2 of 8 Document 17
was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff’s allegation is one short paragraph and one sentence

regarding the relief he wants. Specifically, “Nancy Bowens violated my

right when I had scabe. She wouldn’t give me the right meds to take care of

the scabe the first time. I think I first got it in March 5th 2017. It happen at

Oshkosh Correctional Institution.” (Docket #1 at 2). “I deserve money

damage because I shouldn’t have had to go though the scabe issue four time

before they give me the medication the 4th time to take it away.” (Id. at 4).

       2.3     Analysis

       The Court presumes that Plaintiff is alleging that he had scabies, and

merely misspelled the ailment. It appears Plaintiff is alleging that

Defendant violated his Eighth Amendment right to adequate medical care,

when Defendant did not provide Plaintiff with the proper medication to

resolve his scabies at his first appointment. Further, Plaintiff’s statement

regarding relief indicates that he saw Defendant several times and was

given the medication that resolved his scabies on the fourth appointment.

       The Eighth Amendment secures an inmate’s right to medical care.

Prison officials violate this right when they “display deliberate indifference

to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652

(7th Cir. 2005) (quotation omitted). To sustain this claim, Plaintiff must

show: (1) an objectively serious medical condition; (2) that Defendant knew


                            Page 3 of 8
  Case 2:19-cv-01826-JPS Filed 10/02/20 Page 3 of 8 Document 17
of the condition and was deliberately indifferent in treating it; and (3) this

indifference caused him some injury. Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010).

       An objectively serious medical condition is one that “has been

diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would perceive the need for a doctor's attention.”

Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A medical condition need

not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton

infliction of pain if not treated. See Reed v. McBride, 178 F.3d 849, 852 (7th

Cir.1999).

       Courts have found that scabies can be a serious medical condition.

See Ciccone v. Sapp, 238 Fed. Appx. 487, 490 (11th Cir. 2007) (“scabies could

be deemed objectively serious”); Dusenbery v. United States, 208 Fed. Appx.

180, 182–83 (3d Cir. 2006) (defendant health care provider could be held

liable for a violation of inmate's constitutional rights if he believed that the

inmate had scabies and deliberately did not treat the disorder). Thus the

Court assumes for the purpose of screening that Plaintiff alleges a serious

medical condition.

       Plaintiff’s allegation fails to meet the second prong of deliberate

indifference. The deliberate indifference inquiry has two components. “The

official must have subjective knowledge of the risk to the inmate’s health,

and the official also must disregard that risk.” Id. Negligence cannot

support a claim of deliberate indifference, nor is medical malpractice a

constitutional violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v.

Elyea, 631 F.3d 843, 857 (7th Cir. 2011). Even if a defendant recognizes the

substantial risk, he is free from liability if he “responded reasonably to the


                            Page 4 of 8
  Case 2:19-cv-01826-JPS Filed 10/02/20 Page 4 of 8 Document 17
risk, even if the harm ultimately was not averted.” Farmer v. Brennan, 511

U.S. 825, 843 (1994).

       Plaintiff has indicated that he was seen by Defendant four times and

was given medication for his scabies. (Docket #1 at 4). On Plaintiff’s fourth

interaction with Defendant, Plaintiff was given the medication that

resolved his scabies. (Id.) Plaintiff asserts that he should not have had to

wait until his fourth visit to get medication that resolved his scabies. (Id.)

However, the fact that a Plaintiff disagrees with a prescribed course of

treatment does not constitute deliberate indifference. Edwards v. Snyder, 478

F.3d 827, 831 (7th Cir. 2007) (citing Estelle, 429 U.S. at 107). At best,

Defendant was negligent in providing Plaintiff with medication that did

not resolve his scabies until the fourth visit, but negligence is not enough to

violate the Constitution. Estelle, 429 U.S. at 105–06; Roe, 631 F.3d at 857.

       The Court will allow Plaintiff an opportunity to amend his complaint

to expound upon his allegations against Defendant, specifically regarding

the treatment Plaintiff received before he was given the medication that

resolved his scabies. If he chooses to offer an amended complaint, Plaintiff

should provide the Court with enough facts to answers to the following

questions: 1) What treatment did Plaintiff receive at each visit to HSU; 2)

What happened at each visit to HSU; and 3) What treatment Defendant

provided Plaintiff at each visit to HSU. Plaintiff’s amended complaint does

not need to be long or contain legal language or citations to statutes or cases,

but it does need to provide the Court and the defendant with notice of what

the defendant allegedly did or did not do to violate his rights.

       The Court is enclosing a copy of its complaint form and instructions.

Plaintiff must list any defendant in the caption of his amended complaint.

He should use the spaces on pages two and three to allege the key facts that


                            Page 5 of 8
  Case 2:19-cv-01826-JPS Filed 10/02/20 Page 5 of 8 Document 17
give rise to the claims he wishes to bring, and to describe which defendant

he believes committed the violations that relate to each claim. If the space

is not enough, Plaintiff may use up to five additional sheets of paper.

         Plaintiff is advised that the amended complaint must bear the docket

number assigned to this case and must be labeled “Amended Complaint.”

The amended complaint supersedes the prior complaint and must be

complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th

Cir. 1998). In Duda, the appellate court emphasized that in such instances,

the “prior pleading is in effect withdrawn as to all matters not restated in

the amended pleading.” Id. at 1057 (citation omitted). If the amended

complaint is received, it will become the operative complaint in this action,

and the Court will screen it in accordance with 28 U.S.C. § 1915A.

3.       CONCLUSION

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s complaint (Docket #1)

fails to state a claim on which relief may be granted;

         IT IS FURTHER ORDERED that Plaintiff may file an amended

complaint that complies with the instructions in this order on or before

November 2, 2020. If Plaintiff files an amended complaint by the deadline,

the Court will screen the amended complaint under 28 U.S.C. § 1915A. If

Plaintiff does not file an amended complaint by the deadline, the Court will

dismiss this case based on his failure to state a claim in his original

complaint and will issue him a “strike” under 28 U.S.C. § 1915(g);

         IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

blank prisoner complaint form and a copy of the guides entitled “Answers


                               Page 6 of 8
     Case 2:19-cv-01826-JPS Filed 10/02/20 Page 6 of 8 Document 17
to Prisoner Litigants’ Common Questions” and “Answers to Pro Se

Litigants’ Common Questions,” along with this order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $346.62 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:




       1 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                            Page 7 of 8
  Case 2:19-cv-01826-JPS Filed 10/02/20 Page 7 of 8 Document 17
                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of October, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
  Case 2:19-cv-01826-JPS Filed 10/02/20 Page 8 of 8 Document 17
